DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 13, 2022, has been entered.
Claims 1, 4, 6, 8-9, 11, and 13-18 are amended; claims 2, 5, and 10 are canceled.
Applicant’s arguments have been considered, but the new grounds of rejection elaborated below render them moot.
The examiner notes that, pending resolution of the outstanding 112 rejections, strong progress towards allowance can be made given the incorporation of claims 6 and 7 into claim 1 – an amendment which would properly situate the magnetic drive apparatus within the field of substrate processing. 
Claim Objections
Claims 11 and 14 are objected to for grammatical reasons. Both claims refer to supplying gas “on the rotary table.” The examiner believes the correct adverb is to, not ”on,” e.g., …supply a process gas to the rotary table.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 specifies a controller which executes a sequence of steps “when the magnetic gear mechanism is stopped.” Unlike, say, a rotary table or a feature with an innate capacity for movement, the magnetic gear mechanism is recited as a collection of static entities; thus, it is unclear what aspect of the mechanism is to be “stopped.” What constitutes the operation of the mechanism, and what constitutes a stoppage of said operation? Clarification is required. To advance prosecution, the examiner will consider the yokes being placed in standby position as a “stoppage.” 
Claim 9 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 9 codifies a “member” upon which the first magnets are installed. Previously, claim 1 clarified that said first magnets are constituents of the driven gear; as such, the relationship between the “member” and the “driven gear” is indeterminate – is the member also a constituent of the driven gear? Clarification is required. 
Further, the 112(f) status of “member” is ambiguous, as this term is generally regarded as a generic placeholder. Accordingly, its structure is indeterminate, and the specification does not appear to offer further description. The examiner suggests deleting the feature of the “member” and establishing the orientation of the first magnets in relation to the driven gear directly. To expedite prosecution, the examiner will consider “member” to be commensurate with the driven gear.
Claim 15 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 15 is scripted as a hybrid of sorts divided into two sections – a first section reciting an apparatus and a second section reciting a method. Because a claim must be clearly directed to a single inventive category, claim 15 is rejected under 112(b) as being indefinite – it is unclear if the claim recites a method or apparatus. Presuming the applicant understands claim 15 to be directed to a method, the examiner suggests deleting the apparatus section and integrating those structures critical to the method’s execution within the second section. 
Separately, the penultimate paragraph refers to the step of “driving the magnetic drive apparatus,” but it is indeterminate what action constitutes the “driving,” as there exist several possible candidates, e.g., the driving of the driving gear, the driving of the driven gear, the driving of the magnetizing yoke, the driving of the yoke holder, etc. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, US 2016/0096205, in view of Komura et al., US 2008/0122565.
Claim 1: Kato discloses a magnetic drive apparatus having a magnetic gear mechanism that comprises first (60) and second (U1-U4) magnets ([0144], Fig. 10). In addition, the reference provides a magnetic yoke, which may be taken as either unit 41 or any one of electromagnets U1-U4, configured to magnetize the magnet (60) of the drive mechanism [0145-0150]. By applying current to said electromagnets, the magnetic force of a proximate permanent magnet will be enhanced. Necessarily, a holder supports the yoke, yet in the embodiment of Figure 10, the yoke is stationary while the magnet (60) is movable. In other embodiments, however, like Figures 8 and 9, the yoke is adjustable in the vertical direction to regulate its proximity to said magnet [0137]. Given that Kato has already established the precedent of a movable magnetizing yoke holder, it would have been obvious to integrate this feature within the embodiment of Figure 10 to finely adjust the relative position of the yolk and magnet which, in turn, allows for the fine adjustment of magnetic force. A position nearer to the permanent magnet may be deemed the “magnetizing position,” and a position farther may be deemed the “standby position.” 
Regarding the concluding recitations directed to a controlled sequence of magnetization: Komura elaborates a method for magnetizing a permanent magnet entailing the reduction of temperature from above to below the Curie temperature and the application of a magnetic field [0012-13]. As Kato’s system may experience elevated processing temperatures which may weaken the magnetic force of the aforementioned magnets, it would have been obvious to apply Komura’s method of magnetization to ensure continued operation of the apparatus. Kato already provides a magnet which can serve as a magnetizing yoke but does not teach a controller. However, providing automated control is within the scope of ordinary skill, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Claim 2: As depicted by Figure 10 of Kato, the yoke (41) faces the magnet (60).
Claim 4: Kato avails an array of detectors – controller 40, camera 123, and line sensor 122 – which cooperate to determine magnetic force [0152-0153].
Claim 5: Kato provides a controller (40) which regulates the operations of the magnetizing yoke [0149].
Claims 6, 13: Kato’s apparatus comprises a processing chamber and rotary table (2) [0079].
Claim 7: Kato’s system executes substrate processing.
Claim 14: Kato’s system includes a nozzle (31) capable of supplying a gas, and said system may be considered a “film forming apparatus.”
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Komura, and in further view of Kato, US 2018/0037990, hereafter Kato II.
Claims 8, 11: Kato I provides a single substrate mounting region. However, other processing systems availing magnetic drive mechanisms are known in the art. Kato II, for instance, employs permanent magnets (31, 32) to facilitate the rotation of a series of mounting regions (2) arranged along the circumferential direction of a rotary table (1) ([0034], Fig. 1). It would have been obvious to integrate the magnetic drive mechanism of Kato I within a film forming apparatus like that shown by Kato II to promote the predictable result of rotating a susceptor. 
Claims 9-10: Kato I provides a first magnet (60) installed on a member (61) extending downwardly from a bottom surface of a substrate mounting region. As shown by Figure 9, a driving gear (111) orients a second magnet (67) to face the first in a non-contact manner, thereby begetting a rotary effect.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Hurwitt et al., US 5,795,448. Hurwitt provides a driven magnetic structure (74) comprising north and south magnetic poles (76, 78) and a driver magnetic structure (98) including north and south magnetic poles (100, 102) which interface to generate rotation of each substrate platform (40) (4, 29-59; Fig. 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716